Exhibit 10.5

AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT

This Amendment Number One is made as of September 21, 2007, to the Employment
Agreement dated as of July 22, 1999 (the “Agreement”), by and between Surrey
Bank & Trust and Brenda J. Harding. This Amendment is being made solely to
conform the provisions of the Agreement with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended.

1.     Paragraphs 10(a) and (b) of the Agreement are amended to read as follows:

“(a) In the event of a termination of the Officer’s employment in connection
with, or within twenty-four (24) months after, a “Change in Control” (as defined
in Subparagraph (d) below) other than for Cause (as defined in Paragraph 8), the
Officer shall be entitled to receive the amount set forth in Subparagraph
(c) below. Said sum shall be payable as provided in Subparagraph (e) below.

(b) In addition to any rights the Officer might have to terminate this Agreement
contained in Paragraph 8, the Officer shall have the right to terminate this
Agreement upon the occurrence of any of the following events (the “Termination
Events”) within twenty-four months following a Change in Control:

(i) Officer is assigned any duties and/or responsibilities that are inconsistent
with or constitute a demotion or reduction in his position, duties,
responsibilities or status at the time of the Change in Control or with his
reporting responsibilities or titles with the Bank in effect at such time,
regardless of Officer’s resulting position; or

(ii) Officer’s annual base salary rate is reduced below the annual amount in
effect as of the effective date of a Change in Control or as the same shall have
been increased from time to time following such effective date; or

(iii) Officer’s life insurance, medical or hospitalization insurance, disability
insurance, stock options plans, stock purchase plans, deferred compensation
plans, management retention plans, retirement plans or similar plans or benefits
being provided by the Bank to the Officer as of the effective date of the Change
in Control are reduced in their level, scope or coverage, or any such insurance,
plans or benefits are eliminated, unless such reduction or elimination applies
proportionately to all salaried employees of the Bank who participated in such
benefits prior to such Change in Control; or

(iv) Officer is transferred to a location which is an unreasonable distance from
his current principal work location without the Officer’s express written
consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.”

2.     Paragraph 10(d) of the Agreement is amended to read as follows:

        “For the purposes of this Agreement, the term Change in Control shall
mean any of the following events:

(i) Any person, or more than one person acting as a group, accumulates ownership
of Surrey Bancorp’s common stock constituting more than 50% of the total fair
market value or total voting power of Surrey Bancorp’s common stock,

(ii) Any person, or more than one person acting as a group, acquires within a
12-month period ownership of Surrey Bancorp’s common stock possessing 30% or
more of the total voting power of Surrey Bancorp’s common stock;

(iii) A majority of Surrey Bancorp’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Surrey Bancorp’s Board of Directors before the date of
appointment or election, or

(iv) Within a 12-month period, any person, or more than one person acting as a
group, acquires assets from Surrey Bancorp having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the assets of Surrey Bancorp immediately before the acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of Surrey Bancorp’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

Notwithstanding the other provisions of this Paragraph 10, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, the Officer and the Bank agree in
writing that the same shall not be treated as a Change in Control for purposes
of this Agreement.”

3.     No other terms and conditions of the Agreement are affected by this
Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment (Surrey Bank &
Trust by its duly authorized officer) effective as of the day and year first
written above.

 

SURREY BANK & TRUST

   

By:

   

s/ Edward C. Ashby, III

       

Edward C. Ashby III

       

President

 

OFFICER

 

s/ Brenda J. Harding

 

(SEAL)

Brenda J. Harding

 